EXHIBIT UHF INCORPORATED CERTIFICATE REQUIRED BY 18 U.S.C. ss.1350 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the accompanying Amendment No. 1 to the Annual Report of UHF Incorporated, (the “Registrant”) on Form 10-KSB/A-1 for the period ended December 31, 2007 (the “Report”), I, Ronald C. Schmeiser, Chief Executive Officer and President of the Company, hereby certify that to my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:September
